Case: 11-10946     Document: 00512037631         Page: 1     Date Filed: 10/30/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 30, 2012
                                     No. 11-10946
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

AUDIE EUGENE COUCH,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:11-CR-61-1


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
        Audie Eugene Couch appeals his guilty-plea conviction for possession of
a controlled substance with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1) & (b)(1)(B)(viii), and his resulting sentence of 480-months
imprisonment. Couch maintains the district court erred by failing to withdraw
his guilty plea sua sponte, based upon questions Couch raised at his sentencing
hearing.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10946    Document: 00512037631     Page: 2   Date Filed: 10/30/2012

                                    No. 11-10946

      Contrary to Couch’s contention, his sentencing hearing statements do not
suggest he misunderstood the guilty-plea proceeding, nor do they suggest he
wished to withdraw his plea. Rather, his statements show confusion regarding
the relationship between the statutory sentencing range and the Guidelines
sentencing range.
      Because Couch did not raise his contention in district court, review is only
for plain error. E.g., Puckett v. United States, 556 U.S. 129, 135 (2009). As
described below, he fails to satisfy the well-known elements for relief under such
review.
      The decisions cited by Couch do not address whether a district court may
order, sua sponte, the withdrawal of a guilty plea, and he similarly presents no
authority for the notion that a district court has a duty to do so. Our court has
declined to impose such a duty. E.g., United States v. Abreo, 30 F.3d 29, 31 & n.1
(5th Cir. 1994).
      Couch fails to show clear or obvious error. E.g., Puckett, 556 U.S. at 135.
Moreover, he fails both to assert the error affected his substantial rights and to
address whether our court should exercise its discretion to correct the claimed
reversible plain error. E.g., id.
      AFFIRMED.




                                         2